Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and remarks filed on 10/29/21 have been entered and fully considered, but are not found convincing. The grounds of rejection set forth in the previous non-final rejection are maintained; herein; accordingly, this action is made final.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 24, applicant argues the prior art of record does not teach the limitations as presented and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered, but are not found convincing. The rejection under 35 USC § 103 with regards to claim(s) 24-42 has been maintained. First, applicant argues the prior art of record does not teach “determine a subset of components based on the plurality of components, wherein the subset of components includes one or more components of the plurality of components that include a predetermined minimum number of pixels that contain text”. Examiner disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). [D1, [0010-0013]] D1 teaches the target text region including at least one candidate text box and the characters in the at least one candidate text box belonging to at least one text line of the document image. Thus, there is a subset determined from another component belonging to a predetermined area. Further, D1 does not explicitly teach the image data being analyzed particularly on a pixel basis in order to locate 

	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24-27, 29, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [CN 109657629 A], see attached document for referenced paragraph numbers, in view of D2 [US 2002/0159636 A1].
Claim 24:  A non-transitory computer-readable storage medium storing one or more programs, the one or more programs including instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: [D1, [0094]] D1 teaches the embodiment of the present application further provides a computer readable storage medium, where the computer readable storage medium stores an instruction, when the instruction is run on the terminal device, causing the terminal device to execute the text line extraction method. Any of the implementations.

receive an image including a plurality of pixels; [D1, [0010-0012]] D1 teaches the image processing of a document image in order to provide text line extraction with higher accuracy and efficiencies. An image inherently contains pixels, however, for the sake of completeness see below reference D2.

determine, based on the image, one or more pixels of the plurality of pixels included in the image that contain text; [D1, [0010-0012]] D1 teaches the detection of characters within the document image.

identify, based on the one or more pixels that contain text, a plurality of components in the image, wherein each component of the plurality of components represents a grouping of pixels that contain text; [D1, [0010-0013]] D1 teaches the target text region including at least one candidate text box and the characters in the at least one candidate text box belonging to at least one text line of the document image;

determine a subset of components based on the plurality of components, wherein the subset of components includes one or more components of the plurality of components that include a predetermined minimum number of pixels that contain text; [D1, [0016-0017]] D1 teaches having each candidate text box and at least one adjacent candidate text box are connected by an undirected connection line and the target text region including a set of candidate text frames having a connection relationship.

determine, based on the pixels that contain text of the subset of components, one or more candidate text angles, wherein each candidate text angle of the one or more candidate text angles is associated with a plurality of pixels that contain text; [D1, [0037-0038]] D1 teaches each initial text region, the inclination angles of the respective connecting lines between the respective candidate text frames.

determine a global text angle based on the one or more candidate text angles; and [D1, [0037-0038]] D1 teaches each initial text region, averaging the inclination angles of the respective connecting lines between the respective candidate text frames in the initial text region to obtain an average angle.

determine a first plurality of bounding boxes based on the global text angle, wherein each bounding box of the first plurality of bounding boxes encloses a component of the plurality of components.  [D1, [0037-0038 and 0129-0130]] D1 teaches calculating a deviation value between an inclination angle of each connection line between each candidate text frame in the initial text area and the average angle, and breaking a connection line corresponding to a deviation value greater than a preset deviation threshold value to form one or multiple target text areas. Then forming one or more target text regions by breaking at least one of the connection lines between the respective candidate text frames, the target text region including a group of candidate text frames having a connection relationship. Blocking is performed and candidate text box is provided. 

D1 does not explicitly teach the image data being analyzed particularly on a pixel basis in order to locate text in the digital images, however, [D2, Abstract, Claim 1] D2 teaches the identification of pixels including text data and providing a group of particular pixels including the text. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein data is analyzed in order to provide a bounding box with regards to text data based upon a particular analysis. One skilled in the art would have been motivated to modify D1 in this manner in order to analyze the acquired image data based upon pixels within the image data. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 25:  The non-transitory computer-readable storage medium of claim 24, wherein the one or more pixels that contain text are determined using a text detection neural network.  [D1, [0139]] D1 teaches the text check can be performed on each text line obtained in step by using a classifier of the full convolutional neural network to filter out text.

Claim 26:  The non-transitory computer-readable storage medium of claim 25, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: determine, using the text detection neural network, a text probability for each pixel of the plurality of pixels, wherein a pixel of the plurality of pixels contains text if the text probability corresponding to the pixel satisfies a predetermined threshold. [D1, [0171]] D1 teaches the determination of a probability being larger than a particular determination and if it is then the text is considered to be present and in the same text line. It is noted, the text is present when the probability is satisfied.

Claim 27:  The non-transitory computer-readable storage medium of claim 24, wherein the plurality of components are identified using a seed fill algorithm.  [D2, [0152]] D2 teaches the use of a seed-fill algorithm to be applied to pixels on the bounding box.

Claim 29:  The non-transitory computer-readable storage medium of claim 24, wherein the global text angle represents the candidate text angle of the one or more candidate text angles that is associated with a greatest number of pixels that contain text of the subset of components.  [D1, [0037-0038]] D1 teaches to obtain an average angle related to the text which is being analyzed. It is unclear what the association means with respect to the greatest number of pixels that contain text. Further clarification is required as merely receiving the angle information with respect to the text being analyzed is considered to be associated with all the pixels including text, thus being a “greatest number”.

Claim 41 is rejected for similar reasons as to those described in claim 1.

Claim 42 is rejected for similar reasons as to those described in claim 1.


Claim 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [CN 109657629 A], see attached document for referenced paragraph numbers, in view of D2 [US 2002/0159636 A1], in view of D3 [US 2020/0372633 A1].
Claim 35:  The non-transitory computer-readable storage medium of claim 24, wherein determining the first plurality of bounding boxes based on the global text angle comprises realigning a position of one or more preliminary bounding boxes based on the global text angle, and 5113481041Application No.: Not Yet AssignedDocket No.: P43826US1/77870000336101wherein the one or more preliminary bounding boxes are determined using a text detection neural network.  [D3, [0071, 0079, 0102]] D3 teaches the alignment of the bounding box wherein the neural network is used for text determination in the adjusted alignment region of interest with respect to the angular information. D3 teaches the prediction and the default box being added and then the eventual adjustment to the box in order to match the object shape. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D3, wherein the preprocessing provides a bounding box and the additional analysis by a neural network is utilized in the determination of the text from the adjusted position of the bounding box with respect to the angle information. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to analyze the data and adjust the bounding box for the corrected fit.. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 35.

Claim 36: The non-transitory computer-readable storage medium of claim 24, wherein determining the first plurality of bounding boxes based on the global text angle comprises adjusting one or more dimensions of one or more preliminary bounding boxes based on the global text angle, and wherein the one or more preliminary bounding boxes are determined using a text detection neural network.  [D3, [0049 and 0102]] D3 teaches the prediction and the default box being added and then the eventual adjustment to the box in order to match the object shape. D3 teaches the alignment of the bounding box wherein the neural network is used in the alignment for the region of interest.

Claim 37:  The non-transitory computer-readable storage medium of claim 24, wherein the one or more programs include further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to: display the image at a display; and display, at the display, the first plurality of bounding boxes overlaying the displayed image.  [D3, [0100]] D3 teaches the output interface for the user in which the user has a graphical user interface for providing the determined data. 

Allowable Subject Matter
Claims 28, 30-34, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to claim 28; the prior art of record, either alone or in combination, fails to teach or suggest the determination of the angle of each pixel containing text using a transform in order to generate a transform matrix based upon the angles and further determine a candidate text angle based upon a local maxima of the transform matrix. With regards to claim 30; the prior art of record, either alone or in combination, fails to teach or suggest the preprocessing in which the pixels having relation to the global text angle are compared to a predetermined condition in order to determine the bounding box based upon the text angle. Claims 31-34 are objected to for at least being dependent upon claim 30. With regards to claim 38; the prior art of record, either alone or in combination, fails to teach or suggest the comparison of a first and second region of an image including text angles and comparison of a threshold number of pixels for each of the first and second regions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661